DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
3.         Claims 1-7, 23-26, 28-38, 40-45, 47-48 are pending in this amended application.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.        Claims 1-7, 23-26, 28-38, 40-45, 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita, US Pub 2012/0162681.
As to claims 1, 25, 34 [independent], Tomita teaches a communication terminal comprising [fig. 1, element 50; 0049  Tomita teaches that the client terminal 50 can be interpreted as the communication terminal]: 
             a communicator that transmits, to a printer, information that indicates a user and that is to be used for enabling the user to log into the printer and to perform a function of the printer via an operation device of the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0147, 0158-0159  Tomita teaches that controller 22 of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT]; 
              wherein the communicator transmits, to the printer, information that indicates the user and that is to be used for determining whether the printer prints print data transmitted by the communication terminal [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0150, 0156-0159  Tomita teaches that processor of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT, and the controller 22 sets without the user input, the information corresponding to the printer identification as the criteria for the determining whether to further continue printing process or not (fig. 19, steps 27 & para., 0156)]; and 
              a controller that [fig. 3, element 22]: 
              receives input, by the user, of the information that is to be used for enabling the user to log into the printer and to perform the function of the printer via the operation device of the printer [figs. 9-10 & fig. 19; 0145-0147, 0158-0159  Tomita teaches that the user has inputted his/her user’s credentials (see figs. 9-10, i.e. user ID and password), in at least plural display fields of the user’s credentials screen on display device 6, in the printer to log into the printer for performing the printing process]; and 
             sets, even without further input of the input information by the user, the input information as information that is to be used for the determining [0148-0150  Tomita teaches that the controller 22 sets without the user input, the information corresponding to the printer identification as the criteria for the determining].

           As to claims 2, 26 [dependent from claims 1, 25 respectively], Tomita teaches a display [fig. 3, element 25],
            wherein the controller causes the display to display a first area for input, by the user [fig. 9; 0106-0108  Tomita teaches that the display 25 has displayed, at least plural display fields of the user’s credentials screen, for the information such as user name/password and printer ID that is to be used to log into the printer for performing at printing process], the information that indicates the user and that is to be used for enabling the user to log into the printer and to perform the function of the figs. 9-10; 0106-0108  Tomita teaches that the display 25 of the client 50  has displayed, at least plural display fields of the user’s credentials screen, for the information such as user name/password and printer ID that is to be used to log into the printer for performing at printing process], 
            wherein the controller causes the display to display a second area for input, by the user, the information that indicates the user and that is to be used for determining whether the printer prints print data transmitted by the communication terminal [figs. 9-10; 0106-0108, 0145-0150, 0156-0159  Tomita teaches that the display 25 of the client 50 has displayed, at least plural display fields of the user’s credentials screen, for the information such as user name/password and printer ID that is to be used to log into the printer for performing at printing process. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT], and
             wherein the controller causes the display to display the second area in which the information set by the controller is input even without further input of the information by the user [figs. 9-10; 0106-0108, 0145-0150, 0156-0159  Tomita teaches that the display 25 of the client 50 has displayed, at least plural display fields of the user’s credentials screen, for the information such as user name/password and printer ID that is to be used to log into the printer for performing at printing process. Tomita further teaches that the controller 22 sets without the user input, the information corresponding to the printer identification as the criteria for the determining whether to further continue printing process or not (fig. 19, steps 27 & para., 0156)].

            As to claims 4, 28 [dependent from claims 1, 25 respectively], Tomita teaches wherein information that is to be used for the determining is to be transmitted to the printer with the print data [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0150, 0156-0159  Tomita teaches that processor of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT, and the controller 22 sets without the user input, the information corresponding to the printer identification as the criteria for the determining whether to further continue printing process or not (fig. 19, steps 27 & para., 0156)]. 

             As to claims 5, 29 [dependent from claims 1, 25 respectively], Tomita teaches wherein the communicator transmits the information set by the controller to the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0150, 0156-0159  Tomita teaches that processor of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT, and the controller 22 sets without the user input, the information corresponding to the printer identification as the criteria for the determining whether to further continue printing process or not (fig. 19, steps 27 & para., 0156)]. 

              As to claims 6, 30 [dependent from claims 1, 25 respectively],  Tomita teaches wherein each of the information that is to be used for enabling the user to log into the printer and to perform the function of the printer via the-3-Amendment for Application No.: 16/579021 Attorney Docket: 10181893US02 operation device of the printer and the information that is to be used for the determining is a user name [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0150, 0156-0159  Tomita teaches that processor of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials (username and password, see figs. 9-10) to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT, and the controller 22 sets without the user input, the information corresponding to the printer identification as the criteria for the determining whether to further continue printing process or not (fig. 19, steps 27 & para., 0156)].

As to claims 7, 31 [dependent from claims 1, 25 respectively], Tomita teaches wherein the communicator includes a first network interface and a second network interface [0051, 0068, 0071], 
              wherein the first network interface transmits, by wireless communication based on Institute of Electrical and Electronics Engineers (IEEE) 802.11, the information that is to be used for the determining [0051, 0068, 0071], and 
              wherein the second network interface transmits, by wireless communication based on BluetoothTM, the information that is to be used for enabling the user to log into the printer and to perform the function of the printer via the operation device of the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0150, 0156-0159  Tomita teaches that processor of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials (username and password, see figs. 9-10) to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT, and the controller 22 sets without the user input, the information corresponding to the printer identification as the criteria for the determining whether to further continue printing process or not (fig. 19, steps 27 & para., 0156)].

              As to claims 23, 32 [dependent from claims 2, 26 respectively], However, the dependent claims 23 & 32 essentially claimed same subject matter as claimed in the 

             As to claims 24, 33 [dependent from claims 1, 25 respectively], Tomita teaches wherein the information that is to be used for the determining indicates an execution user of the print data transmitted to the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0150, 0156-0159  Tomita teaches that processor of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his/her user’s credentials (see figs. 9-10, i.e. user ID and password), in at least plural display fields of the user’s credentials screen on display device 6, in the printer to log into the printer for performing the printing process (see para., 0145) on the transmitted print data DT].   

            As to claims 35, 42 [independent], However, the independent claims 35, 42 essentially claimed same subject matter as claimed in the independent claims 1 & 25 for/and/with other claim limitations, and are therefore the independent claims 35, 42 would be rejected based on same rationale as applied to the independent claims 1 & 25.  

As to claims 36, 43 [dependent from claims 35, 42 respectively], Tomita teaches wherein the information set as the first information is not to be used for enabling the user to log into the communication terminal [figs. 9-10 & fig. 19; 0145-0147, 0158-0159  Tomita teaches that the user has inputted his/her user’s credentials (see figs. 9-10, i.e. user ID and password), in at least plural display fields of the user’s credentials screen on display device 6, in the printer to log into the printer for performing the printing process, indicates that information did not use to log into the client 50].         

             As to claims 37, 44 [dependent from claims 35, 42 respectively], Tomita teaches a communicator [fig. 1, element 107], 
              wherein the controller executes: 
              a first transmission process, in which the communicator transmits the information set as the first information to the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0147, 0158-0159  Tomita teaches that controller 22 of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT]; and -7-Amendment for Application No.: 16/579021 Attorney Docket: 10181893US02 
             a second transmission process, in which the communicator transmits the information set as the second information, and the print data to the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0147, 0158-0159  Tomita teaches that controller 22 of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT].

             As to claims 38, 45 [dependent from claims 37, 44 respectively], Tomita  teaches wherein the first transmission process is executed using wireless communication based on BluetoothTM , [0051, 0068, 0071] and 
           wherein the second transmission process is executed using wireless communication based on Institute of Electrical and Electronics Engineers (IEEE) 802.11 [0051, 0068, 0071].  

              As to claims 40, 47 [dependent from claims 35, 42 respectively], Tomita teaches wherein each of the received information set as the first information and the information set as the second information is a user name [figs. 4, 8, elements 407-408; 0085-0088, 0152-0154  Harano teaches that the display’s screen 801, as a second area, displays the authentication screen areas as 407-408 to input user’s information as inputted the same user’s information in the first area (see fig 4), and the user is entering his/her information in the areas 407-408 (i.e. username and password)].  

             As to claims 41, 48 [dependent from claims 35, 42 respectively], Tomita teaches wherein the information set as the second information indicates an execution user of the print data transmitted to the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0147, 0158-0159  Tomita teaches that controller 22 of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT].  
   
Response to Arguments
6.          Applicant’s arguments with respect to claims 1-7, 23-26, 28-38, 40-45, 47-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917 and email address is: haris.sabah@uspto.gov
Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674